Ames, J.
There was evidence to the effect that the place was a regular drinking saloon; that the defendant kept it; that ale was poured into the sink when the witness entered the place; that the defendant falsely declared that it was not ale ; and that there was a bar in the saloon, and men standing in front of it, who had been in the'process of drinking. The charge against the defendant was one which could be proved by circumstantial evidence. The circumstances described by the witness were proper for the consideration of the jury, and in the absence of any evidence on the part of the defendant would justify the inference of his guilt. Exceptions overruled.